TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00504-CR


                                    Tiffany Wade, Appellant

                                                 v.

                                  The State of Texas, Appellee


              FROM THE 427TH DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-DC-18-202900, THE HONORABLE TAMARA NEEDLES, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was due September 16, 2020. On counsel’s motion,

the time for filing was extended to November 16, 2020. Appellant’s counsel has now filed a

second motion, requesting that the Court extend the time for filing appellant’s brief. We grant

the motion for extension of time and order appellant to file a brief no later than January 19, 2021.

No further extension of time will be granted and failure to comply with this order will result in

the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of

Appellate Procedure.

               It is ordered on November 24, 2020.



Before Chief Justice Rose, Justices Baker and Kelly

Do Not Publish